DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a detection circuit as claimed, comprising: a photodiode that is configured to convert radiation to a photodiode current; a photodiode bias circuit that is configured to bias the photodiode; more specifically in combination with a dynamic resistance circuit that comprises a first terminal and a second terminal; a transimpedance amplifier that is configured to amplify an output current of the dynamic resistance circuit to provide an output voltage; wherein the second terminal is coupled to a negative input port of the amplification circuit, and the output current of the dynamic resistance circuit substantially equals the photodiode current; and a conductor that is coupled between the first terminal and an anode of the photodiode.
Claims 3-10 are allowed because of their dependency on claim 1.
In regards to claim 11, the prior art of record individually or in combination fails to teach a method for detecting radiation that impinges on a photodiode as claimed, the method comprises: biasing the photodiode by a photodiode bias circuit; converting, by more specifically in combination with receiving, by a dynamic resistance circuit, the photodiode current; outputting, by the dynamic resistance circuit, an output current of the dynamic resistance circuit; and amplifying, by a transimpedance amplifier, the output current of the dynamic resistance circuit to provide an output voltage; wherein the dynamic resistance circuit comprises a first terminal and a second terminal; wherein the second terminal is coupled to a negative input port of the amplification circuit; wherein the output current of the dynamic resistance circuit substantially equals the photodiode current; and wherein an anode of the photodiode is coupled via a conductor to the first terminal.
Claims 13-15 are allowed because of their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed August 12, 2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.